Citation Nr: 0618268	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  99-11 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected low back disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to May 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the RO.  

The Board remanded this case back for additional development 
in April 1998, October 2003 and August 2005.  



FINDINGS OF FACT

1.  The service-connected low back disability is shown to 
have necessitated extensive surgery and, despite some post-
surgical improvement, continues to be productive of a level 
of disablement that more nearly approximates that of severe 
functional limitation of the lumbar spine due to pain.  

2.  The service-connected disability is shown to be 
productive of radiculopathy of the right lower extremity and 
a resulting level of disablement that more nearly 
approximates that of mild incomplete paralysis of the 
external popliteal (common peroneal) nerve.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 40 percent 
evaluation for the service-connected low back disability on 
the basis of limitation of motion have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5235-5243 (2005); 38 C.F.R. § 4.71a 
including Diagnostic Codes 5285-5295 (2002).  

2.  The criteria for the assignment of a separate 10 percent 
evaluation for the service-connected disability on the basis 
of right lower extremity radiculopathy have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a including Diagnostic 
Code 8521 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected low back 
disorder.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in March 2004 and August 2005.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case, as the veteran was fully 
notified in an August 1998 rating decision that a 20 percent 
evaluation had been assigned as of September 1, 1995.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, that decision was issued 
several years prior to enactment of VCAA.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

In this case, the RO has evaluated the service-connected low 
back disability under the criteria for rating intervertebral 
disc syndrome.  During the pendency of this appeal, the 
criteria for evaluating spine disorders, including 
intervertebral disc syndrome, have been substantially 
revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 20 percent evaluation 
was in order for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation contemplated 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.  

A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), a 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.  

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  

A 40 percent evaluation was in order for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The code section for intervertebral disc 
syndrome is now 5243, and associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

In this case, the Board has considered all relevant evidence, 
dating back to the veteran's December 1995 VA spine 
examination.  

While the severity of the veteran's low back findings has 
varied significantly over the lengthy pendency of this 
appeal, the Board finds sufficient evidence to determine that 
the currently assigned 20 percent evaluation does not 
adequately contemplate either the underlying low back level 
of disablement or the resultant right lower extremity 
radiculopathy.  

As noted, under the prior criteria of Diagnsotic Code 5293, 
the currently assigned 20 percent evaluation is warranted in 
cases of moderate intervertebral disc syndrome.  

In the present case, however, the veteran's disability has 
necessitated an epidural steroid injection in January 2003 
and a right L5-S1 hemilaminectomy, facectomy, foraminotomy, 
and microscopic diskectomy in February 2005.  This surgery 
followed a November 2004 private neurological consultation 
revealing marked low back pain and subacute numbness, pain, 
paresthesias and weakness of the right lower extremity.  

Several private medical records dated after the February 2005 
surgical treatment indicate a degree of improvement.  
However, during his September 2005 VA spine examination, the 
veteran reported periodic sharp aching pain occurring daily, 
with radiation after prolonged standing.  While he reported 
no incapacitating episodes, he described his flare-ups as 
recurring daily.  

Based on the veteran's longstanding complaints of pain and 
related loss of low back function, the Board finds that, for 
the pendency of the appeal, the service-connected disability 
picture more closely resembles that or severe restriction of 
motion of the lumbar spine due to pain, in view of the prior 
criteria of Diagnsotic Code 5292.  

For this reason, and in view of 38 C.F.R. §§ 4.7, 4.40, and 
4.45, the Board finds that a 40 percent initial evaluation is 
warranted under those criteria.  See also DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996).  

The Board must note, however, that there is no basis for an 
even higher evaluation.  Given that the veteran has not 
recently reported incapacitating episodes or ankylosis and 
has had some measure of improvement since his surgery, the 
Board finds no basis for a rating in excess of 40 percent 
under either set of rating criteria.  

This has also not been productive of ankylosis, as 
specifically noted in the September 2005 VA examination 
report and does not stem from a fracture.  Consequently, 
there is no basis for an increased evaluation under either 
the old provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5285 and 5289, or the revised rating scheme.  

However, the criteria do allow for separate evaluations for 
associated objective neurological abnormalities.  

During the pendency of this appeal, the veteran has reported 
pain radiating into his right lower extremity, and a December 
2002 private medical record indicates decreased sensation on 
the lateral half of the right foot.  

An April 2004 VA examination also revealed some subjective 
decreased sensation of the dorsum of the right foot.  While a 
May 2005 private treatment report indicates that the 
veteran's right lower extremity pain had resolved, a June 
2005 report reflects that he still had some mild numbness and 
tingling in his right leg.  

Based on this evidence, the Board is satisfied that there is 
objective medical confirmation of radiculopathy of the right 
lower extremity, notably affecting the foot, and that this 
symptomatology constitutes a disability warranting a separate 
evaluation.  

As to the question of what evaluation should be assigned, the 
Board has considered 38 C.F.R. § 4.124a, Diagnostic Code 
8521.  

Under this section, a 10 percent evaluation is assigned for 
mild incomplete paralysis of the external popliteal (common 
peroneal) nerve.  

A 20 percent evaluation contemplates moderate incomplete 
paralysis, whereas a 30 percent evaluation is in order for 
severe incomplete paralysis.  

In cases of complete paralysis, with foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, extension of all toes lost, adduction 
weakened, and anesthesia covering the entire dorsum of the 
foot and toes, a 40 percent evaluation is in order.  

Here, the Board finds the right lower extremity radiculopathy 
symptoms to be chronic but relatively mild in degree.  Prior 
to the February 2005 surgery, the veteran's right lower 
extremity symptoms were described on several occasions but 
were not specifically indicated as being moderate or severe 
in degree.  

The post-surgical evidence described above indicates 
improvement, but not resolution, of such symptoms.  This 
evidence is consistent with a 10 percent evaluation under 
Diagnostic Code 8521.  

Overall, the evidence supports the grant of an initial 40 
percent evaluation for the service-connected low back 
disability.  

The evidence also supports the assignment of a separate 10 
percent evaluation for the disability manifested by 
radiculopathy of the right lower extremity.  To this extent, 
the appeal is granted.  




ORDER

An initial 40 percent evaluation for the service-connected 
low back disability on the basis of limitation of motion is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.  

A separate 10 percent evaluation for the service-connected 
disability on the basis of right lower extremity 
radiculopathy is granted, subject to the regulations 
governing the payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


